Exhibit 10.1

 

TRUE RELIGION APPAREL, INC.
INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is entered into as of
                     ,     , by and between True Religion Apparel, Inc., a
Delaware corporation (the “Company”), and                , a [director/officer]
of the Company (the “Indemnitee”).  This Agreement shall be effective as of the
date set forth above, and shall apply to any indemnifiable event that occurred
prior to or after such date if Indemnitee was an officer or director of the
Company, or was serving at the request of Company as an officer or director of
another corporation, partnership, joint venture, trust or other enterprise, at
the time such indemnifiable event occurred.

 

B A C K G R O U N D

 

A.            In light of the litigation costs and risks to directors and
officers resulting from their service to companies, and the desire of the
Company to attract and retain qualified individuals to serve as directors and
officers, it is prudent and necessary for the Company to indemnify and advance
expenses on behalf of its directors and officers to the extent permitted by
applicable law so that they will continue to serve the Company free from undue
concern regarding such risks.

 

B.            The Indemnitee is a member of the Board of Directors or an officer
of the Company and, in that capacity, performs a valuable service for the
Company.

 

C.            In order to induce the Indemnitee to continue to serve as a member
of the Board of Directors or as an officer of the Company, as applicable, and to
establish a specific procedure for addressing indemnification matters if and as
they arise, the Company has agreed to a contractual indemnification arrangement
on the terms set forth in this Agreement.

 

THE PARTIES AGREE AS FOLLOWS:

 

1.             Definitions.  For purposes of this Agreement, the following terms
have the following meanings:

 

(a)           “Beneficial Owner” or “Beneficial Ownership” shall have the
meanings set forth in Rule 13d-3 promulgated under the Exchange Act as in effect
on the date hereof.

 

(b)           “Certificate of Incorporation” means, with respect to any entity,
its certificate of incorporation, articles of incorporation or similar governing
document.

 

(c)           “Change in Control” means any of the following events:

 

(i)            The acquisition in one or more transactions by any “person” (as
the term person is used for purposes of Section 13(d) or 14(d) of the Exchange
Act) of Beneficial Ownership of shares representing at least a majority of the
total voting power of the Voting Stock (as hereinafter defined); or

 

1

--------------------------------------------------------------------------------


 

(ii)           Consummation by the Company, in a single transaction or series of
related transactions, of (A) a merger or consolidation involving the Company if
the stockholders of the Company immediately prior to such merger or
consolidation do not own, directly or indirectly, immediately following such
merger or consolidation, at least a majority of the total voting power of the
outstanding voting securities of the entity resulting from such merger or
consolidation or (B) a sale, conveyance, lease, license, exchange or transfer
(for cash, shares of stock, securities or other consideration) of a majority or
more of the assets or earning power of the Company.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to
occur solely because a majority or more of the total voting power of the Voting
Stock is acquired by (A) a trustee or other fiduciary holding securities under
one or more employee benefit plans maintained by the Company or any of its
subsidiaries or (B) any corporation that, immediately prior to such acquisition,
is owned directly or indirectly by the stockholders of the Company in the same
proportion as their ownership of stock in the Company immediately prior to such
acquisition.

 

(d)           “Company Entity” means the Company, any of its subsidiaries and
any other corporation, partnership, limited liability company, joint venture,
trust, employee benefit plan or other enterprise with respect to which
Indemnitee serves as a director, officer, employee, partner, representative,
fiduciary or agent, or in any similar capacity, at the request of the Company.

 

(e)           “Corporate Status” describes the status of a person in his or her
capacity as a director or officer of the Company (including, without limitation,
one who serves at the request of the Company as a director, officer, employee,
fiduciary or agent of any Company Entity).

 

(f)            “Disinterested Director” means a director of the Company who is
not (at the time of the vote) and was not a party to the Proceeding in respect
of which indemnification is sought under this Agreement or otherwise.

 

(g)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

(h)           “Expenses” shall mean all reasonable direct and indirect costs,
fees and expenses and shall specifically include all reasonable attorneys’ fees
and disbursements, retainers, court costs, transcript costs, fees and costs of
experts, witnesses, professional advisers and private investigators, arbitration
expenses, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees, and all other disbursements
or expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness, in, or otherwise participating in, a Proceeding, including, but
not limited to, the premium for appeal bonds, attachment bonds or similar bonds
and all interest, assessments and other charges paid or payable in connection
with or in respect of any such Expenses; provided, however, that “Expenses”
shall not include any judgments, fines or amounts paid in settlement.  Should
any payment by the Company under this Agreement be determined to be subject to
any federal, state or local income

 

2

--------------------------------------------------------------------------------


 

or excise tax, “Expenses” shall also include such amounts as are necessary to
place Indemnitee in the same after-tax position (after giving effect to all
applicable taxes) as Indemnitee would have been in had no such tax been
determined to apply to such payments.

 

(i)            “Independent Counsel” means a law firm or attorney that neither
is presently nor in the past two years has been retained to represent: (i) the
Company or Indemnitee in any matter material to the Company or Indemnitee (other
than as Independent Counsel under this Agreement or similar agreements),
(ii) any other party to the Proceeding in respect of which indemnification is
sought under this Agreement or otherwise; or (iii) the Beneficial Owner directly
or indirectly, of securities of the Company representing five percent (5%) or
more of the combined voting power of the Company’s then outstanding shares.  In
addition, the term “Independent Counsel” does not include any law firm or
attorney who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s right to indemnification
under this Agreement or otherwise.

 

(j)            “Liabilities” means liabilities and losses of any type
whatsoever, including, without limitation, judgments, fines, excise taxes and
penalties (including ERISA excise taxes and penalties) and amounts paid in
settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such liabilities and losses),
actually incurred by Indemnitee in connection with or as a result of a
Proceeding.

 

(k)           “Non-Affiliate Director” means a director of the Company who is
not also (i) an officer or employee of the Company; or (ii) a director, officer
or employee of any Company Entity.

 

(l)            “Proceeding” includes any actual, threatened, pending or
completed action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened,
pending or completed proceeding, whether formal or informal, whether brought by
or in the right of the Company or otherwise and whether civil, criminal,
administrative or investigative in nature, in which Indemnitee was, is, may be
or will be involved as a party, witness or otherwise, by reason of Indemnitee’s
Corporate Status or by reason of any action taken by Indemnitee or of any
inaction on the Indemnitee’s part while acting as director or officer of any
Company Entity (in each case whether or not Indemnitee is acting or serving in
any such capacity or has such status at the time any liability or expense is
incurred for which indemnification or advancement of Expenses can be provided
under this Agreement).

 

2.             Indemnification - General.  On the terms and subject to the
conditions of, and in accordance with the procedures set forth in, this
Agreement, the Company shall indemnify Indemnitee with respect to, and hold
Indemnitee harmless from and against, all Liabilities, Expenses and other
matters that may result from or arise in connection with Indemnitee’s Corporate
Status and shall advance Expenses to Indemnitee, in each case to the fullest
extent permitted by the Delaware General Corporation Law (the “DGCL”) or any
other applicable law in effect on the date hereof, and to such greater extent as
the DGCL or any other applicable law may hereafter from time to time permit,
notwithstanding that such indemnification or advances are not specifically
authorized by other provisions of this Agreement.  The indemnification

 

3

--------------------------------------------------------------------------------


 

obligations of the Company under this Agreement (a) shall continue after such
time as Indemnitee ceases to serve as a director of the Company or in any other
Corporate Status and (b) include, without limitation, claims for monetary
damages against Indemnitee in respect of any alleged breach of fiduciary duty,
to the fullest extent permitted under applicable law (including, if applicable,
Section 145 of the Delaware General Corporation Law) as in existence on the date
hereof and as amended from time to time.

 

3.             Proceedings Other Than Proceedings by or in the Right of the
Company.  If by reason of Indemnitee’s Corporate Status Indemnitee is, or is
threatened to be made, a party to or a participant in any Proceeding (as
hereinafter defined) other than a Proceeding by or in the right of the Company
to procure a judgment in its favor, the Company shall indemnify Indemnitee with
respect to, and hold Indemnitee harmless from and against, all Expenses and
Liabilities reasonably incurred by Indemnitee or on behalf of Indemnitee in
connection with such Proceeding or any claim, issue or matter therein, if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in, or not opposed to, the best interests of the Company and, with respect to
any criminal Proceeding, had no reasonable cause to believe Indemnitee’s conduct
was unlawful.

 

4.             Proceedings by or in the Right of the Company.  If by reason of
Indemnitee’s Corporate Status Indemnitee is, or is threatened to be made, a
party to or a participant in any Proceeding by or in the right of the Company to
procure a judgment in its favor, the Company shall indemnify Indemnitee with
respect to, and hold Indemnitee harmless from and against, all Expenses
reasonably incurred by Indemnitee or on behalf of Indemnitee in connection with
such Proceeding if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in, or not opposed to, the best interests of the
Company; provided, however, that indemnification against such Expenses shall be
made in respect of any claim, issue or matter in such Proceeding as to which
Indemnitee shall have been adjudged by a court of competent jurisdiction to be
liable to the Company only if (and only to the extent that) the Court of
Chancery of the State of Delaware or the court in which such Proceeding shall
have been brought or is pending shall determine that despite such adjudication
of liability and in light of all circumstances such indemnification may be made.

 

5.             Mandatory Indemnification in Case of Successful Defense. 
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of Indemnitee’s Corporate Status, a party to (or a
participant in) and is successful, on the merits or otherwise, in defense of any
Proceeding (including, without limitation, any Proceeding brought by or in the
right of the Company), the Company shall indemnify Indemnitee with respect to,
and hold Indemnitee harmless from and against, all Expenses reasonably incurred
by Indemnitee or on behalf of Indemnitee in connection therewith.  If Indemnitee
is not wholly successful in defense of such Proceeding but is successful, on the
merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Company will indemnify Indemnitee against all
Expenses reasonably incurred by Indemnitee or on behalf of Indemnitee in
connection with each successfully resolved claim, issue or matter.  For purposes
of this Section 5 and without limitation, the termination of any claim, issue or
matter in such a Proceeding by dismissal, with or without prejudice, on
substantive or procedural grounds, including, but not limited to, a successful
prosecution of a motion to dismiss, a motion for summary judgment, or

 

4

--------------------------------------------------------------------------------


 

by settlement (with or without court approval) shall be deemed to be a
successful result as to such claim, issue or matter.

 

The Company acknowledges that a settlement or other disposition short of final
judgment may be successful if it permits a party to avoid expense, delay,
distraction, disruption and uncertainty.  In the event that any action, claim or
proceeding to which Indemnitee is a party is resolved in any manner other than
by adverse judgment against Indemnitee (including, without limitation settlement
of such action, claim or proceeding with or without payment of money or other
consideration) it shall be presumed that Indemnitee has been successful on the
merits or otherwise in such action, suit or proceeding.  Anyone seeking to
overcome this presumption shall have the burden of proof and the burden of
persuasion, by clear and convincing evidence.

 

6.             Partial Indemnification.  If Indemnitee is entitled to
indemnification by the Company for some or a portion of Expenses or Liabilities
but not for the total amount, the Company shall nevertheless indemnify
Indemnitee for the portion of such Expenses and Liabilities to which Indemnitee
is entitled to be indemnified.

 

7.             Indemnification for Additional Expenses Incurred to Secure
Recovery or as Witness.

 

(a)           The Company will indemnify Indemnitee with respect to, and hold
Indemnitee harmless from and against, any and all Expenses and, if requested by
Indemnitee, will (within twenty (20) calendar days of such request) advance such
Expenses to Indemnitee, which are reasonably incurred by Indemnitee in
connection with any action concerning (i) indemnification or advance payment of
Expenses by the Company under this Agreement, any other agreement, the
Certificate of Incorporation or By-laws of the Company as now or hereafter in
effect; or (ii) recovery under any director and officer liability insurance
policies maintained by any the Company or any other Company Entity to the
fullest extent permitted by law.

 

(b)           To the extent that Indemnitee is, by reason of Indemnitee’s
Corporate Status, a witness in any Proceeding to which Indemnitee is not a
party, the Company will indemnify Indemnitee with respect to, and hold
Indemnitee harmless from and against, and the Company will advance, all Expenses
reasonably incurred by Indemnitee or on behalf of Indemnitee in connection
therewith.

 

8.             Advancement of Expenses.

 

(a)           The Company shall advance, to the fullest extent permitted by law,
all Expenses reasonably incurred by or on behalf of Indemnitee in connection
with the investigation, defense, settlement or appeal of any Proceeding within
ten (10) calendar days after the receipt by the Company of a statement or
statements from Indemnitee requesting such advance or advances from time to
time, whether prior to or after final disposition of such Proceeding.  Such
advances shall, in all events, be (i) unsecured and interest free; and (ii) made
without regard to Indemnitee’s ultimate entitlement to be indemnified, held
harmless or exonerated under the other provisions of this Agreement, or
Indemnitee’s ability to repay the advances.

 

(b)           To obtain advancement of Expenses under this Agreement, Indemnitee
shall submit to the Company a written request for advancement of Expenses
accompanied by

 

5

--------------------------------------------------------------------------------


 

appropriate supporting documentation and, to the extent required by applicable
law, an unsecured written undertaking by or on behalf of Indemnitee to repay any
Expenses advanced if it shall ultimately be determined that Indemnitee is not
entitled to be indemnified against such Expenses.  Upon submission of such
request for advancement of Expenses and unsecured written undertaking,
Indemnitee shall be entitled to advancement of Expenses as provided in this
Section 8, and such advancement of Expenses shall continue until such time (if
any) as there is a final adjudication, not subject to further appeal, that
Indemnitee is not entitled to indemnification.

 

(c)           At the request of the Indemnitee, any dispute concerning the
advancement of Expenses shall be resolved by arbitration before an arbitrator
selected by Indemnitee and approved by the Company.  If the parties cannot agree
on a single arbitrator, then the claim shall be heard by a panel of three
arbitrators, with one selected by Indemnitee, one selected by the Company and
one selected jointly by the foregoing two arbitrators.  Each of the arbitrators
shall be a litigation or corporate attorney with experience in the field of
officer and director indemnification.  The arbitrators shall be selected within
fifteen (15) days after demand for arbitration and shall render a decision
within thirty (30) days after selection, unless good cause is shown for
requiring a longer decision period.  The Company shall act in utmost good faith
to provide timely information to the arbitrators and to insure Indemnitee a full
opportunity to defend against the Company’s claim that Indemnitee is not
entitled to an advance of Expenses. The Company shall indemnify Indemnitee
against all Expenses incurred by Indemnitee under the dispute resolutions
proceedings set forth in this Section 8(c), unless a court of competent
jurisdiction finds that each of the claims and/or defenses by Indemnitee in the
action or proceeding for which an advance is sought was frivolous or made in bad
faith.

 

9.             Establishment of a Trust.  The Company shall, upon written
request of a majority of Non-Affiliate Directors (as hereinafter defined),
create a trust for the benefit of Indemnitee (the “Trust”) following initiation
of a Proceeding for which Indemnitee reasonably believes that he or she may be
entitled to indemnification by the Company under this Agreement.  From time to
time upon written request of Indemnitee, the Company shall fund such Trust in an
amount sufficient to satisfy any and all Expenses reasonably anticipated at the
time of each such request to be incurred by or on behalf of Indemnitee in
connection with such Proceeding within ten (10) days of such request.  The
trustee of the Trust (the “Trustee”) shall be a bank or trust company or other
individual or entity chosen by Indemnitee and reasonably acceptable to the
Company.  The amount or amounts to be deposited in the Trust pursuant to the
foregoing funding obligation shall be determined by mutual agreement of
Indemnitee and the Company or, if the Company and Indemnitee are unable to reach
an agreement, by Independent Counsel selected in accordance with this
Agreement.  The terms of the Trust shall provide that (a) the Trust shall not be
revoked or the principal thereof invaded, without the written consent of
Indemnitee; (b) the Trustee shall advance, within ten (10) calendar days of a
request by Indemnitee, any and all Expenses reasonably incurred by or on behalf
of Indemnitee in connection with the investigation, defense, settlement or
appeal of any Proceeding, any required determination concerning the
reasonableness of the Expenses to be made by the Independent Counsel (and
Indemnitee hereby agrees to reimburse the Trust under the circumstances in which
Indemnitee would be required to reimburse the Company for Expenses advanced
under this Agreement); (c) the Trust shall continue to be funded by the Company
in accordance with the funding obligation set forth above; (d) the Trustee shall
promptly pay to Indemnitee all amounts

 

6

--------------------------------------------------------------------------------


 

for which Indemnitee shall be entitled to indemnification pursuant to this
Agreement; and (e) all unexpended funds in the Trust shall revert to the Company
upon a final determination by Independent Counsel or the mutual agreement by the
Company and Indemnitee that Indemnitee has been fully indemnified and held
harmless under the terms of this Agreement.  The Trust shall be governed by
Delaware law (without regard to its conflicts of laws rules) and the Trustee
shall consent to the exclusive jurisdiction of the Delaware Court in accordance
with this Agreement.  Nothing in this Section 9 shall relieve the Company of any
of its obligations under this Agreement.

 

10.          Specific Limitations on Indemnification.  Notwithstanding anything
in this Agreement to the contrary, the Company shall not be obligated under this
Agreement to make any payment to Indemnitee with respect to any Proceeding:

 

(a)           if and to the extent that Indemnitee has otherwise actually
received such payment under any insurance policy, contract, agreement or
otherwise; provided, however, that the Company hereby agrees it is the
indemnitor of first resort to provide advancement or indemnification;

 

(b)           for Liabilities in connection with a Proceeding settled without
the Corporation’s consent, which consent, however, shall not be unreasonably
withheld;

 

(c)           for an accounting of profits made from the purchase or sale by
Indemnitee of securities of the Corporation within the meaning of section 16(b)
of the Exchange Act, or similar provisions of any state statutory or common
law.  Notwithstanding anything to the contrary stated or implied in Section
10(c) above, indemnification pursuant to this Agreement relating to any
Proceeding against Indemnitee for an accounting of profits made from the
purchase or sale by Indemnitee of securities of the Company pursuant to the
provisions of Section 16(b) of the Exchange Act or similar provisions of any
federal, state or local laws shall not be prohibited if Indemnitee ultimately
establishes in any Proceeding that no recovery of such profits from Indemnitee
is permitted under Section 16(b) of the Exchange Act or similar provisions of
any federal, state or local laws;

 

(d)           to the extent it would be otherwise prohibited by law, if so
established by a judgment or other final adjudication adverse to Indemnitee; or

 

(e)           commenced by Indemnitee (other than a Proceeding commenced by
Indemnitee to enforce Indemnitee’s rights under this Agreement) unless the
commencement of such Proceeding was authorized by the Board of Directors.

 

11.          Procedural Matters.

 

(a)           To obtain indemnification under this Agreement, Indemnitee shall
submit to CEO a written request for indemnification at such time as determined
by Indemnitee in Indemnitee’s sole discretion.

 

(b)           Upon written request by Indemnitee for indemnification pursuant to
this Agreement, a determination, if required by applicable law, with respect to
Indemnitee’s entitlement to indemnification shall be made as follows: (i) upon
Indemnitee’s request, by

 

7

--------------------------------------------------------------------------------


 

Independent Counsel selected by the Company in a written opinion to the board of
directors of the Company, a copy of which shall be delivered to Indemnitee; or
(ii) if no such request is made by Indemnitee for a determination by Independent
Counsel, (A) by a majority vote of a quorum of the Disinterested Directors; or
(B) if a quorum of Disinterested Directors is not obtainable or, even if
obtainable, if a majority of such quorum of Disinterested Directors so directs,
by Independent Counsel selected (x) if a quorum of Disinterested Directors is
obtainable, by a majority vote of a quorum of Disinterested Directors or (y) if
a quorum of Disinterested Directors is not obtainable, by the board of directors
of the Company, in each case in a written opinion to the board of directors of
the Company, a copy of which shall be delivered to Indemnitee; or (C) if a
majority of a quorum of Disinterested Directors so directs, by the stockholders
of the Company.  If it is so determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within ten (10) calendar
days after such determination.

 

(c)           If the person, persons or entity empowered or selected to
determine Indemnitee’s entitlement to indemnification has not made a
determination within sixty (60) calendar days after receipt by the Company of
the request by Indemnitee for indemnification, the requisite determination of
entitlement to indemnification will be deemed to have been made, and Indemnitee,
to the fullest extent not prohibited by law, shall be entitled to such
indemnification, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact by Indemnitee necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification; or (ii) a final judicial determination that any or all such
indemnification is expressly prohibited under applicable law; provided, however,
that such sixty (60) calendar day period may be extended for a reasonable time,
not to exceed an additional thirty (30) calendar days, if the person, persons or
entity making the determination with respect to entitlement to indemnification
in good faith requires such additional time to obtain or evaluate documentation
and/or information relating to such determination.

 

(d)           The Company will promptly advise Indemnitee in writing with
respect to any determination that Indemnitee is or is not entitled to
indemnification, including a description of any reason or a basis for which
indemnification has been denied.  Indemnitee shall reasonably cooperate with the
person, persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such person, persons or
entity upon reasonable advance request any documentation or information that is
not privileged or otherwise protected from disclosure and that is reasonably
available to Indemnitee and reasonably necessary to such determination.  Any
costs or Expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the person, persons or entity making such
determination shall be borne by the Company (irrespective of the determination
as to Indemnitee’s entitlement to indemnification), and the Company hereby
indemnifies and agrees to hold Indemnitee harmless therefrom.

 

(e)           If (i) a determination is made pursuant to this Agreement that
Indemnitee is not entitled to indemnification under this Agreement or (ii) there
has been any failure by the Company to make timely payment or advancement of any
amounts due hereunder, Indemnitee may petition the Court of Chancery of the
State of Delaware to adjudicate Indemnitee’s entitlement to such indemnification
or advancements due hereunder.  The Company will pay any and all Expenses
reasonably incurred by or on behalf of Indemnitee in connection with the

 

8

--------------------------------------------------------------------------------


 

investigation and resolution of such issues.  If determination is made pursuant
to this Agreement that Indemnitee is entitled to indemnification under this
Agreement, then the Company shall be bound by such determination, including in
any Proceeding.

 

(f)            The parties intend and agree that, to the extent permitted by
law, in connection with any determination with respect to entitlement to
indemnification hereunder: (i) it will be presumed that Indemnitee is entitled
to indemnification under this Agreement, and that the Company or any other
person or entity challenging such right will have the burden of proof to
overcome that presumption in connection with the making by any person, persons
or entity of any determination contrary to that presumption; (ii) the
termination of any action, suit or proceeding by judgment, order, settlement,
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
itself, create a presumption that Indemnitee did not act in good faith and in a
manner which Indemnitee reasonably believed to be in or not opposed to the best
interests of the applicable Company Entity, and, with respect to any criminal
action or proceeding, had reasonable cause to believe that Indemnitee’s conduct
was unlawful; (iii) Indemnitee will be deemed to have acted in good faith if
Indemnitee’s action is based on the records or books of account of the
applicable Company Entity, including financial statements, or on information
supplied to Indemnitee by the officers, employees, or committees of the board of
directors of the applicable Company Entity, or on the advice of legal counsel
for the applicable Company Entity or for Indemnitee or on information or records
given in reports made to the applicable Company Entity by an independent
certified public accountant or by an appraiser or other expert or advisor
selected by the applicable Company Entity or Indemnitee; and (iv) the knowledge
and/or actions, or failure to act, of any director, officer, agent or employee
of any of the Company Entities or relevant enterprises will not be imputed to
Indemnitee in a manner that limits or otherwise adversely affects Indemnitee’s
rights hereunder.  The provisions of this clause (f) shall not be deemed to be
exclusive or to limit in any way the other circumstances in which Indemnitee may
be deemed to have met the applicable standard of conduct set forth in this
Agreement.

 

12.          Notice by Indemnitee and Defense of Proceedings.  Indemnitee shall
promptly notify the Company in writing upon being served with any summons,
citation, subpoena, complaint, indictment, information or other document
relating to any matter which may give rise to a claim for indemnification under
this Agreement or otherwise; provided, however, that a failure of Indemnitee to
provide that notice shall relieve the Company from liability only if and to the
extent that the failure materially prejudices the Company’s ability to
adequately defend Indemnitee in the Proceeding. With respect to any Proceeding
as to which Indemnitee so notifies the Company:

 

(a)           The Company shall be entitled to participate at its own expense.

 

(b)           Except as otherwise provided below, the Company, jointly with any
other indemnifying party similarly notified, shall be entitled to assume the
defense of such Proceeding, with counsel reasonably satisfactory to Indemnitee. 
After notice from the Company to Indemnitee of the Company’s election to assume
the defense, the Company shall not be liable to Indemnitee under this Agreement
for any Expenses subsequently incurred by Indemnitee, other than as provided
below. Indemnitee shall have the right to employ his own counsel in that
Proceeding, but the fees and expenses of such counsel incurred after notice from
the Company of its election so to assume the defense shall be borne by
Indemnitee, except to the extent that

 

9

--------------------------------------------------------------------------------


 

(A) the employment of counsel by Indemnitee has been authorized by the Company,
(B) Indemnitee has reasonably concluded that there may be a conflict of interest
between the Company and Indemnitee in the conduct of the defense of such
Proceeding or that counsel selected by the Company may not be adequately
representing Indemnitee, or (C) the Company has not in fact employed counsel to
assume the defense of such Proceeding. In those cases, the fees and expenses of
Indemnitee’s own counsel shall be paid by the Company.

 

(c)           The Company shall not unreasonably withhold its consent to any
proposed settlement.  The Company has no obligation to indemnify and hold
Indemnitee harmless under this Agreement for any amounts paid in settlement of
any Proceeding affected without its written consent.  The Company shall not
settle any Proceeding in any manner which would impose any penalty or limitation
or Liability (other than Liabilities actually paid by the Company pursuant to
this Agreement) on Indemnitee without Indemnitee’s written consent.  The Company
shall promptly notify Indemnitee once the Company has received an offer or
intends to make an offer to settle any Proceeding and the Company shall provide
Indemnitee a reasonably practicable amount of time to consider such offer.

 

13.          Non-exclusivity; Subrogation, etc.

 

(a)           The indemnification provided by this Agreement is not exclusive of
or inconsistent with any rights to which Indemnitee may be entitled under the
Company’s Certificate of Incorporation or Bylaws, any other agreement, any vote
of stockholders or directors, the DGCL, or otherwise, both as to action in
Indemnitee’s official capacity and otherwise.  Indemnitee’s rights under this
Agreement are present contractual rights that fully vest upon Indemnitee’s first
service or continued service as a director or officer of the Company.  No
amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee in Indemnitee’s Corporate
Status prior to such amendment, alteration or repeal.  If and to the extent that
a change in the DGCL (whether by statute or judicial decision) permits greater
indemnification by agreement than would be afforded currently under the
Company’s Bylaws or under this Agreement, it is the intent of the parties hereto
that Indemnitee shall enjoy by this Agreement the greater benefits so afforded
by such change.  No right or remedy herein conferred is intended to be exclusive
of any other right or remedy, and every other right and remedy shall be
cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise.  The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.

 

(b)           In the event of any payment by the Company under this Agreement,
the Company shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee against any other Company Entity, and
Indemnitee hereby agrees, as a condition to obtaining any advancement or
indemnification from the Company, to assign all of Indemnitee’s rights to obtain
from such other Company Entity such amounts to the extent that they have been
paid to or for the benefit of Indemnitee as advancement or indemnification under
this Agreement and are adequate to indemnify Indemnitee with respect to the
costs, Expenses or other items to the full extent that Indemnitee is entitled to
indemnification or other payment hereunder; and Indemnitee will (upon request by
the Company) execute all papers required and take all action

 

10

--------------------------------------------------------------------------------


 

necessary to secure such rights, including execution of such documents as are
necessary to enable the Company to bring suit or enforce such rights.

 

(c)           The Company’s obligation to indemnify or advance Expenses
hereunder to Indemnitee in respect of or relating to Indemnitee’s service at the
request of the Company as a director, officer, employee, fiduciary,
representative, partner or agent of any other Company Entity shall be reduced by
any amount Indemnitee has actually received as payment of indemnification or
advancement of Expenses from such other Company Entity, except to the extent
that such indemnification payments and advance payment of Expenses when taken
together with any such amount actually received from other Company Entities or
under director and officer insurance policies maintained by one or more Company
Entities are inadequate to fully pay all costs, Expenses or other items to the
full extent that Indemnitee is entitled to indemnification or other payment
hereunder.

 

14.          Liability Insurance.  To the extent the Company maintains an
insurance policy or policies providing directors’ and/or officers’ liability
insurance, Indemnitee shall be covered by such policy or policies, in accordance
with its or their terms, to the maximum extent of the coverage available.   If
Indemnitee serves as a fiduciary of any employee benefit plan of the Company or
any of its subsidiary or affiliated corporations, then to the extent that the
Company maintains an insurance policy or policies providing fiduciaries’
liability insurance, Indemnitee shall be covered by such policy or policies in
accordance with its or their terms, to the maximum extent of the coverage
available for any fiduciary.

 

Upon notice to the Company, either from Indemnitee or from any other source, of
the commencement or threat of commencement of any Proceeding or matter which may
give rise to a claim for indemnification of Indemnitee and which may be covered
by any insurance policy maintained by the Company, the Company shall promptly
give notice to the insurer in accordance with the procedures prescribed by such
policy and shall thereafter take all necessary or appropriate action to cause
such insurer to pay, to or on behalf of Indemnitee all Liabilities and Expenses
payable under such policy with respect to such Proceeding or matter. The Company
shall indemnify Indemnitee for Expenses incurred by Indemnitee in connection
with any successful action brought by Indemnitee for recovery under any
insurance policy referred to in this Section 14 and shall advance to Indemnitee
the Expenses of such action in the manner provided in Section 8 above.

 

15.          Other Sources.  Indemnitee shall not be required to exercise any
rights Indemnitee may have against any other parties (for example, under an
insurance policy purchased by Indemnitee, the Company or any other person or
entity) before Indemnitee exercises or enforces Indemnitee’s rights under this
Agreement. However, to the extent the Company actually indemnifies Indemnitee or
advances Indemnitee funds in respect of Expenses, the Company shall be entitled
to enforce any such rights which Indemnitee may have against third parties.
Indemnitee shall assist the Company in enforcing those rights if it pays
Indemnitee’s costs and expenses of doing so. If Indemnitee is actually
indemnified or advanced Expenses by any such third party, then, for so long as
Indemnitee is not required to disgorge the amounts so received, to that extent
the Company shall be relieved of its obligation to indemnify Indemnitee or to
advance Expenses.

 

11

--------------------------------------------------------------------------------


 

16.          Certain Relationships.  The obligations and rights created under
this Agreement shall not be affected by any amendment to the Company’s
Certificate of Incorporation or Bylaws or any other agreement or instrument to
which Indemnitee is not a party, and shall not diminish any other rights which
Indemnitee now or in the future has against the Company or any other person or
entity.

 

17.          Severability.  If any provision of this Agreement is determined to
be unenforceable for any reason, it shall be adjusted rather than voided, if
possible, in order to achieve the intent of the Company and Indemnitee.  In any
event, the remaining provisions of this Agreement shall remain enforceable to
the maximum extent possible.

 

18.          Contribution.  If the indemnification provided in this Agreement is
unavailable, then, in respect of any Proceeding in which the Company is jointly
liable with Indemnitee (or would be if joined in the Proceeding), the Company
shall contribute to the amount of Expenses and Liabilities as appropriate to
reflect: (i) the relative benefits received by the Company, on the one hand, and
Indemnitee, on the other hand, from the transaction from which the Proceeding
arose, and (ii) the relative fault of the Company, on the one hand, and of
Indemnitee, on the other, in connection with the events which resulted in such
Expenses and Liabilities, as well as any other relevant equitable
considerations. The relative fault of the Company, on the one hand, and of
Indemnitee, on the other, shall be determined by reference to, among other
things, the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent the circumstances resulting in such Expenses
and Liabilities. The Company agrees that it would not be just and equitable if
contribution pursuant to this Section 18 were determined by pro rata allocation
or any other method of allocation which does not take account of the equitable
considerations described in this Section 18.

 

19.          Governing Law; Submission to Jurisdiction; Appointment of Agent for
Service of Process.  This Agreement and the legal relations among the parties
shall, to the fullest extent permitted by law, be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules.  The Company and Indemnitee hereby irrevocably
and unconditionally (a) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Chancery Court of
the State of Delaware (the “Delaware Court”), and not in any other state or
federal court in the United States of America or any court in any other country,
(b) consent to submit to the exclusive jurisdiction of the Delaware Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (c) waive any objection to the laying of venue of any such action or
proceeding in the Delaware Court, and (d) waive, and agree not to plead or to
make, any claim that any such action or proceeding brought in the Delaware Court
has been brought in an improper or otherwise inconvenient forum.

 

20.          Notices.  All notices and other communications under this Agreement
shall be in writing and shall be given by personal or courier delivery,
confirmed facsimile or electronic mail transmission or first class mail, and
shall be deemed to have been duly given upon receipt if personally delivered or
delivered by courier, on the date of transmission if transmitted by facsimile or
electronic mail transmission, or three days after mailing if mailed, to the
addresses set forth below each party’s name on the signature page hereto, or to
such other address as such party may designate by notice to the other from time
to time.

 

12

--------------------------------------------------------------------------------


 

21.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall constitute an original.

 

22.          Employment Rights; Successors; Third Party Beneficiaries.  This
Agreement shall not be deemed an employment contract between the Company and
Indemnitee.  This Agreement shall continue in force as provided above after
Indemnitee has ceased to serve as a director of Company.  This Agreement shall
be binding upon the Company and its successors and assigns, and shall inure to
the benefit of Indemnitee and Indemnitee’s spouse, estate, heirs, executors,
administrators, personal or legal representatives and assigns.

 

23.          Amendment and Waiver.  This Agreement may not be amended except by
a writing executed by both the Company and Indemnitee. No waiver of any
provision of this Agreement shall be effective unless in writing and signed by
the party to be charged therewith. A waiver of, or a failure to insist on,
complete compliance with any provision of this Agreement shall not be construed
as a waiver of a subsequent or different non-compliance, breach or default of
that or any other provision of this Agreement.

 

24.          Acknowledgment.  The Company expressly acknowledges that it has
entered into this Agreement and assumed the obligations imposed on the Company
under this Agreement in order to induce Indemnitee to serve or to continue to
serve as a director or executive officer and acknowledges that Indemnitee is
relying on this Agreement in serving or continuing to serve in such capacity.
The Company further agrees to stipulate in any court proceeding that the Company
is bound by all of the provisions of this Agreement.

 

25.          Entire Agreement.  This document contains the final, complete and
exclusive statement of the agreement between the Company and Indemnitee with
respect to the subject matter of this Agreement and supersedes any prior or
contemporaneous understandings, agreements, communications, correspondence or
representations by or between the parties, whether written or oral, relating to
the subject matter of this Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in its first paragraph.

 

 

 

TRUE RELIGION APPAREL, INC.

 

 

 

By:

 

 

Name:

JEFFREY L. LUBELL

 

Title:

CEO, Chairman of the Board and Chief Merchant

 

 

 

 

Address:

2263 East Vernon Avenue

 

 

Vernon, California 900

 

 

 

 

 

[Name of indemnitee]

 

 

 

Address:

 

 

 

 

 

Facsimile:

 

Email:

 

14

--------------------------------------------------------------------------------